Opinion by
Keefe, J.
From the testimony of the petitioner’s buyer at the trial it appeared that he had various means of keeping in touch with the price situation; that he consulted with the appraiser as to the value of the merchandise and that he was of the opinion that the entered value represented the value of same on the date of shipment; and that he had supplied the appraiser with all information available and made no attempt to deceive him as to the value. From the *390evidence presented the courtwas of’the opinion that the petitioner was diligent in endeavoring to determine the proper value of the merchandise and made his entry in all good faith. The petition was therefore granted.